Citation Nr: 9901603	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to April 
1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veterans 
application to reopen his claim for service connection for 
bilateral hearing loss.  The veteran expressed timely 
disagreement with respect to this determination and this 
appeal ensued.

In several statements, the veteran reports that he has 
suffered from ringing in his ears since service.  The medical 
evidence reveals that he suffers from bilateral tinnitus, and 
the Board concludes that the record raises an informal claim 
of entitlement to service connection for tinnitus.  This 
claim is referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that service connection for 
bilateral hearing loss is warranted because this disorder is 
etiologically related to his period of service.  In numerous 
statements in support of his claim, the veteran challenges 
VAs prior determination that his hearing loss existed prior 
to service.  He maintains that although he was treated for 
problems with his ears prior to service, he did not have 
hearing loss prior to his period of active duty.  The veteran 
contends that his hearing loss is attributable to inservice 
weapons related acoustic trauma and notes that he was 
hospitalized at the Navy hospital at Camp Pendleton, 
California, for four months for treatment of his impaired 
hearing during service.  Further, he reports that the 
disorder has been chronic since that time.  In addition, he 
points out that he was not noted to have hearing loss at 
service induction, and that he was discharged from service 
thirteen months later as a result of this disorder, implying 
in the alternative that the disorder was aggravated by 
service.  In this regard, he notes that objective medical 
evidence shows that his hearing acuity decreased during 
service.  Accordingly, the veteran asserts that VA should 
provide him with hearing aids to treat this disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to reopen the claim for service connection for 
bilateral hearing loss, and that, with resolution of all 
reasonable doubt in the veterans favor, the evidence 
supports the claim of service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a July 1958 decision, the Board denied service 
connection for bilateral hearing loss on the ground that the 
disability existed prior to service and was not aggravated by 
service.

3.  In a May 1986 decision, the Board denied the veterans 
application to reopen his claim of entitlement to service 
connection for on the ground that he did not submit new and 
material evidence because the Board concluded that there was 
no basis for allowing the claim.

4.  New evidence has been added to the record since the May 
1986 Board decision that is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record, 
and in light of recent changes in the interpretation of the 
governing law by the United States Court of Veterans Appeals, 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

5.  While the record contains a medical board opinion that 
the veterans hearing loss preexisted service but was not 
aggravated therein, that opinion is not supported by 
contemporaneous medical evidence and has no factual predicate 
in the record.

6.  The veteran had normal hearing at service entry, but 
there is evidence demonstrating both in-service acoustic 
trauma as well as complaints and treatment for hearing loss 
during service.  Audiological testing during service revealed 
bilateral hearing loss, and the veteran was discharged from 
service due to his inability to meet the militarys 
requirements for hearing acuity.

7.  The veteran currently has a hearing loss recognized as a 
disability for VA purposes that cannot be disassociated from 
the in-service acoustic trauma and hearing loss.


CONCLUSIONS OF LAW

1.  The Boards May 1986 decision denying the veterans 
application to reopen his claim for service connection for 
bilateral hearing loss is final.  38 U.S.C.A. §§ 511(a), 
5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (1998).

2.  New and material evidence sufficient to reopen the 
veterans claim for service connection for bilateral hearing 
loss has been submitted; the requirements to reopen the claim 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  Resolving all reasonable doubt in the veterans favor, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veterans service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Hearing loss recognized as a disability for VA compensation 
purposes is circumscribed by 38 C.F.R. § 3.385 (1998), which 
provides,

For purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz, is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
test are less than 94 percent.

I.  Background

Unfortunately, the veterans claims folder could not be 
located.  A rebuilt claims folder had been furnished to the 
Board for appellate purposes.  However, a July 1958 Board 
decision, some of the service medical records, many pertinent 
VA and private treatment records and a transcript of the 
veterans February 1986 RO hearing are either not available 
or otherwise not of record.  The Board concludes, however, 
that in light of the following decision establishing service 
connection for bilateral hearing loss, to remand for these 
materials is not warranted because the veteran has not been 
prejudiced.  In this regard, the Board notes that duty to 
assist does not extend to seeking records that would make no 
difference in the outcome of this appeal.  See Allday v. 
Brown, 7 Vet. App. 517, 530 (1995).  

A review of the available record reveals that, in a decision 
dated in May 1986, the Board denied the veterans previous 
application to reopen his claim for service connection for 
bilateral hearing loss.  In that decision, the Board referred 
to the July 1958 Board decision, which as noted above is not 
of record.  Moreover, in discussing the July 1958 decision, 
the Board made reference to service medical records that are 
currently unavailable and that show that the veteran was 
treated for hearing problems during service.  The records 
also reflect clinical findings made by service examiners.

In the May 1986 decision, the Board observed that no 
abnormalities of the ears were noted at service entry, and 
that his hearing was reported as 15/15 for whispered voice, 
bilaterally.  In addition, in January 1953, the veteran was 
seen for complaints of hearing difficulty, which he reported 
had begun one and one-half years earlier, following swimming, 
with recurrent drainage and pain symptoms.  The ear canal was 
inflamed and the eardrum retracted.  In addition, the veteran 
reported a history of having had trouble with his ears 
approximately five years earlier, with a bilateral ear 
infection and drainage that persisted for two to three 
months.  He also reported having some difficulty hearing 
since he was thirteen years of age.  In March 1953, it was 
reported that the veterans hearing was decreasing under 
fire, and an audiogram showed that the veteran did not meet 
the militarys requirements for hearing acuity.  X-rays of 
the mastoid showed slight sclerosis of both mastoid areas 
with some haziness of the intratrabecular spaces that 
suggested a chronic bilateral mastoiditis.  These findings 
were interpreted as showing old disease.  A medical survey 
board in March 1953 stated that an examination revealed that 
the veteran had obvious difficulty hearing and that there 
were no definite physical abnormalities except for healed 
scars on the eardrums.  There was marked nerve hearing loss 
ranging below 60 decibels in both ears throughout the speech 
range.  Voice tests were 15/15 bilaterally, and whispered 
voice was 0/15, bilaterally.  Discharge was recommended on 
the basis of bilateral deafness, cause unknown, which was 
determined to have existed prior to enlistment and not to 
have been aggravated by service.

In the May 1986 decision, the Board indicated that in support 
of his initial application for service connection for hearing 
loss, which was received in December 1953, the veteran 
reported that he had received medical care for his ears for 
about one year approximately five years earlier.  In 
addition, he stated that he did not notice any deafness until 
he was stationed in California during service.  The veteran 
reported that the damp weather and rifle fire made his ears 
ring.  In addition, the veteran indicated that he received 
treatment for his ears in approximately 1947 at the City 
Clinic in Burlington, Vermont.  

In the May 1986 decision, the Board indicated that, 
subsequent to the July 1958 decision, the veteran had 
submitted numerous lay statements in which the affirmants 
essentially reported that veteran did not have impaired 
hearing prior to service.  In addition, in statements in 
support of his application to reopen the claim and in his 
testimony at a hearing conducted in February 1986 before a 
hearing officer at the RO, the veteran maintained that he did 
not have impaired hearing prior to service and that he first 
noticed that he had hearing loss after firing big weapons, 
and then had headaches and pounding in his ear which started 
running.  

In the May 1986 decision, the Board noted that the veterans 
claim for service connection for bilateral hearing loss had 
been denied by the Board in July 1958 on the ground that the 
disorder clearly and unmistakably preexisted service and that 
it had not been aggravated by service.  In denying the 
veterans application to reopen his claim in May 1986, the 
Board concluded, no new basis has been demonstrated for 
allowing the claim.

The evidence added to the record since the May 1986 Board 
decision includes a private audiological evaluation report, 
dated in November 1995, VA outpatient treatment medical 
records dated, from October 1994 to December 1995, and 
statements of the veteran.  

Also of record are VA treatment records dated from May 1969 
to February 1976.  It is does not appear that these records 
were physically before the Board in May 1986 because they 
were not referred to in the decision.  These VA medical 
records reflect that, when seeking treatment for his impaired 
hearing, the veteran consistently reported a history of 
hearing loss dating back to his period of service.  They also 
show that he had hearing loss recognized as a disability for 
VA compensation purposes

The November 1995 private audiological evaluation report 
shows that speech audiometry revealed that the veteran had 
speech recognition ability of 64 percent in the right ear and 
72 percent in the left ear, indicating that the veteran 
currently has bilateral hearing loss for VA compensation 
purposes.  38 C.F.R. § 3.385.  In addition, it appears that 
the pure tone threshold levels for each of his ears shows 
that he has hearing loss pursuant to 38 C.F.R. § 3.385.

The October 1994 outpatient treatment record reflects that 
the veteran complained that his hearing loss had worsened; 
the diagnostic impression was decreased hearing and he was 
referred to the ENT (Ear, Nose and Throat) Clinic.  A 
December 1995 outpatient treatment record indicates that the 
veteran again reported a history of hearing loss since 
exposure to acoustic trauma during service.  Moreover, a VA 
audiological evaluation shows that that he had speech 
recognition ability of 72 percent in the right ear and 74 
percent in the left ear, indicating that the veteran 
currently has bilateral hearing loss for VA compensation 
purposes.  38 C.F.R. § 3.385; it appears that the pure tone 
threshold levels for each of his ears shows that he has 
hearing loss pursuant to 38 C.F.R. § 3.385.

In the October 1996 decision on appeal, the RO denied the 
veterans application to reopen his claim.  In doing so, the 
RO stated, [t]o justify a reopening of a claim on the basis 
of new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  The RO then concluded that the evidence was not 
new and material because it was essentially duplicative of 
the evidence that was previously considered.


II.  Analysis

A.  New and material evidence

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on the 
issues here.  When the Board disallows a claim, the 
disallowance is final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 
7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998). 

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio, 1 Vet. 
App. at 145.  The two-step analysis involves two questions: 
(1) Is the newly presented evidence new, that is, not of 
record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record; 
and, (2) Is the newly presented evidence material, i.e., 
is it relevant and probative of the issue at hand, and which, 
by itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Boards 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

As noted above, medical evidence received since the May 1986 
Board decision shows that the veteran currently has hearing 
loss recognized as a disability for VA compensation purposes.  
The evidence also reflects that, when seeking medical care 
for his impaired hearing, the veteran reported a history of 
suffering from chronic hearing loss that it had its onset 
during service.  This evidence is new, inasmuch as it was not 
previously of record.

Regarding the May 1969 to February 1976 VA treatment records 
(not referred to in the Board May 1996 decision), the Board 
observes that in Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the United States Court of Veterans Appeals (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record and 
that such documents are thus constructively part of the 
record before the Secretary and Board even where they were 
not actually before the adjudicating body.  The Board notes, 
however, that in Damrel v. Brown, 6 Vet. App. 242, 246 
(1994), the Court held that the Bell constructive notice 
doctrine could not be applied retroactively to VA 
adjudications occurring before Bell was handed down.  
Recently, in Lynch v. Gober, 11 Vet. App. 22, 26-29 (1997), 
the Court reiterated and affirmed its holding in Damrel after 
a lengthy discussion of the issue.  Thus, these records are 
considered new for purposes of reopening the claim.  

Moreover, subsequent to the May 1986 Board decision, the 
Court decided the case of Crowe v. Brown, 7 Vet. App. 238 
(1995).  In Crowe, the Court held that a reported history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Moreover, in Miller v. West, 11 Vet. App. 345 
(1998), the Court recently reversed the Boards finding that 
the veterans psychiatric disability had clearly and 
unmistakably preexisted service.  In Miller, the Court 
observed that a July 1968 inservice psychiatric evaluation 
report and a July 1968 medical board report each indicated 
that the veterans psychiatric disorder had preexisted 
service.  

The Court, however, held: 

Based on the record before the Court, the 
only evidence supporting the Boards 
conclusion that the appellants 
psychiatric condition existed prior to 
service consists of the July 1968 
reports.  However, these reports are not 
supported by any contemporaneous clinical 
evidence or recorded history in this 
record.  A bare conclusion, even one 
written by a medical professional, 
without a factual predicate in the record 
does not constitute clear and 
unmistakable evidence sufficient to rebut 
the statutory presumption of soundness.  
As a result, the Boards conclusion that 
the appellants psychiatric condition 
existed prior to service must be 
reversed.

Id. at 348.

The Board finds that the medical evidence associated with the 
claims file since the May 1986 final denial, when considered 
in light of Court precedent effectively changing the 
interpretation of the law concerning the presumption of 
soundness in the veterans favor, bears directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
Board concludes that new and material evidence has been added 
to the record and the veterans claim for service connection 
for bilateral hearing loss is reopened.

As a final point, the Board notes that, in the October 1996 
rating decision on appeal, the RO referred to the third 
criterion (formerly considered by the Board in accordance 
with the Courts case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991). However, United States Court of 
Appeals for the Federal Circuit recently held that there was 
no such legal requirement.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  That notwithstanding, the Board finds that 
applying the correct legal standard without first remanding 
the claim to the RO is not prejudicial to the veteran because 
of the Boards favorable disposition on both the reopening 
and merits determinations, as set forth above and below.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

B.  Service connection

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination, together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veterans history of clinical factors.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304; Crowe.

Here, there is no persuasive evidence of record that the 
veteran had impaired hearing prior to service.  Indeed, the 
veteran contends that he did not have hearing loss prior to 
his period of active duty.  His assertion is bolstered by the 
findings of service induction examination, which reportedly 
revealed no abnormalities of the ears.  In addition, his 
service entrance examination disclosed that his hearing was 
15/15 for whispered voice, bilaterally.  In the May 1986 
decision, the Board reported that the service medical records 
reflected that he was treated on numerous occasions for 
problems hearing, and was discharged on the basis of 
bilateral deafness.  His hearing was reported as 0/15 for 
whispered voice at service separation.  A notation in the 
March 1953 medical survey board report stated that the 
veterans hearing loss was determined to have existed prior 
to enlistment and that it was not aggravated by service.

The only evidence that even suggests that the veteran had 
hearing loss prior to service is (1) his undated statement 
that he received treatment for his ears in approximately 1947 
at the City Clinic in Burlington, Vermont; and (2) the 
January 1953 service medical records which purportedly 
indicate that the veteran reported that he had some 
difficulty hearing since he was thirteen years of age and 
that he began to experience hearing loss one and one-half 
years earlier following swimming.  However, there is no 
indication that the 1947 medical record was reviewed, or that 
there was any contemporaneous clinical evidence or recorded 
history in the record.  As the Court declared in Miller, a 
bare conclusion, even, as here, one written by a medical 
professional, without a factual predicate in the record, i.e. 
the medical survey board, does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness.  The Board thus concludes that the 
evidence of record does not clearly and unmistakably 
establish that the veterans bilateral hearing loss 
preexisted service.  Miller; Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  As such, the presumption of soundness with 
respect to the veterans hearing acuity has not been 
rebutted.  

The Board acknowledges that there is no specific medical 
opinion establishing a nexus between the veterans current 
hearing loss disability and service.  However, under these 
circumstances, in which the first medical diagnosis of 
hearing loss was in service, and it appears that the 
veterans hearing loss has continued since that time, the 
Board concludes that the veterans current hearing loss 
disability cannot be disassociated from noise exposure and 
complaints of hearing loss shown in service.  
Parenthetically, the Board notes that, even assuming, 
arguendo, that the veteran did have hearing loss prior to 
service, the evidence shows that, when the veterans entrance 
examination and separation examination reports are compared, 
the veterans hearing acuity hearing deteriorated following 
exposure to acoustic trauma in service; this would suggest 
in-service aggravation of a preexisting condition, for which 
service connection for bilateral hearing loss also could be 
granted.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1998). 

Accordingly, and with resolution of all reasonable doubt in 
the veterans favor, the Board concludes that service 
connection for bilateral hearing loss is warranted.  See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Service connection for bilateral hearing loss is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was 




before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.
- 2 -
